IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

REGINALD SHERROD                    NOT FINAL UNTIL TIME EXPIRES TO
WILLIAMS,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1406
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Andy Thomas, Public Defender, and Megan Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and ROWE, JJ., and GRIFFIS, III, STANLEY H., ASSOCIATE JUDGE,
CONCUR.